UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53669 Commission File Number EPOXY, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2518 Anthem Village Drive, Suite 100, Henderson NV (Address of principal executive offices) (Zip Code) 702-350-2449 (Registrant’stelephone number, including area code) NEOHYDRO TECHNOLOGIES CORP. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 165,358,040shares of common stock outstanding as of November 19, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 Explanatory Note This Amendment No. 1 on Form 10-Q/A (this “Amendment”) of Epoxy Inc. (formerly Neohydro Technologies Corp.) for the nine month period ended September 30, 2013 is being filed solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S–T. This Amendment No. 1 to the Form 10-Q speaks as of the filing date of the original Form 10-Q (the "Filing date"), does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the original Form 10-Q as filed on November 19, 2013. ITEM 6. EXHIBITS Exhibit No. Description Articles of Incorporation and Bylaws Corporate Charter (incorporated by reference to our Registration Statement on Form S-1 filed on March 13, 2008) Articles of Incorporation (incorporated by reference to our Registration Statement on Form S-1 filed on March 13, 2008) By-laws (incorporated by reference to our Registration Statement on Form S-1 filed on March 13, 2008) Material Contracts Lease Agreement (incorporated by reference to our Registration Statement on Form S-1 filed on March 13, 2008) Amendment to License Agreement between our company and Gene Peckover and Gene Vettes dated November 23, 2009 (incorporated by reference to our Quarterly Report on Form 10-Q filed on September 23, 2010) Exchange Agreement between our Company and Couponz, Inc. dated July 15, 2013(incorporated by reference to our Form 8-K filed on August 28, 2013) Code of Ethics Code of Ethics (incorporated by reference from our Annual Report on Form 10-K filed on May 8, 2009). Rule 13a-14(a)/15d-14(a) Certifications 31.1* Section 302 Certification under the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 31.2* Section 302 Certification under the Sarbanes-Oxley Act of 2002 of the PrincipalExecutive Officer, Principal Financial Officer and Principal Accounting Officer Section 1350 Certifications 32.1* Section 906 Certification under the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 101* Interactive Data Files 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. EPOXY INC. Date: May 20, 2015 By: /s/ David Gasparine Name: David Gasparine Title: Chief Executive Officer (Principal Executive Officer), Treasurer, (Principal Financial Officer) Secretary, and Director 3
